        Case 2:17-cv-03038-SMB Document 117 Filed 08/29/19 Page 1 of 9



 1 Robert B. Zelms; Arizona Bar No. 018956
     rbz@manningllp.com
 2 Debora L. Verdier, Arizona Bar No. 018676
     dlv@manningllp.com
 3 Nishan J. Wilde; Arizona Bar No. 031447
     njw@manningllp.com
 4 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 5 3636 North Central Avenue, 11th Floor
     Phoenix, Arizona 85012
 6 Telephone: (602) 313-5469

 7 Attorneys for Western Truck Insurance
     Services, Inc., Robert Dion and Jane Doe
 8 Dion
                        IN THE UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF ARIZONA
10
     Madison Alley Transportation & Logistics,        Case No. 2:17-cv-3038-PHX-SMB
11 Inc., a New York corporation,

12                Plaintiff,
                                                      REPLY IN SUPPORT OF MOTION
13          v.                                        FOR ATTORNEYS' FEES
14 Western Truck Insurance Services, Inc., a
     California corporation, Robert Dion and          (Hon. Susan M. Brnovich)
15 Jane Doe Dion, husband and wife, John
     Does and Jane Does I-X, ABC
16 Partnerships I-X, ABC Limited Liability
     Companies I-X, and XYZ Corporations I-
17 X,

18                Defendants.
19
           Western Truck Insurance Services, Inc. and Robert Dion (collectively "Defendants")
20
     hereby file this Reply in Support of Motion for Attorneys' Fees.
21
           I.     Defendants did not make material misrepresentations regarding settlement
22                negotiations in this matter.
23         Plaintiff claims that Defendants made material misrepresentations regarding settlement
24 negotiations in this matter. This is incorrect. During the pre-litigation mediation, Defendants

25 made a final offer to Plaintiff. [Ex. A, Decl. of Nishan Wilde at ¶ 3.] During the mediation,

26 that offer was never rejected. [Id. at ¶ 4.] Mediator Paul McGoldrick told defense counsel that

27 the parties had a deal, but that Plaintiff wanted to think about the offer one more time

28 overnight. [Id. at ¶ 5.] From Mr. McGoldrick's representations, Defendants believed in good

                                                  1
         Case 2:17-cv-03038-SMB Document 117 Filed 08/29/19 Page 2 of 9



 1 faith that a deal had been negotiated and expected a settlement. [Id. at ¶ 6.]

 2          Even if Plaintiff never officially accepted Defendants' offer, that is not the point.
 3 Section II(B) of Plaintiff's Reply is a red herring. The fact of the matter is Defendants engaged

 4 in good faith settlement talks with Plaintiff on several occasions, including pre-litigation

 5 mediation, mediation during litigation and at least three offers of settlement via letter. One of

 6 the factors the Court must consider is whether litigation could have been avoided or settled.

 7 See Associated Indem. Corp. v. Warner, 143 Ariz. 567, 570, 694 P.2d 1181, 1184 (1985).

 8 Plaintiff had every opportunity to avoid litigation and settle the lawsuit, or at the very least

 9 withdraw the contract claims. Instead, Plaintiff moved forward with litigation, and forced

10 Defendants to incur tens of thousands of dollars in legal fees.

11          II.    Defendants did not act in bad faith during the June 13, 2019 mediation.
12          Plaintiff claims that Defendants acted in bad faith during mediation. This, too, is
13 incorrect. Defendants arrived to the mediation with authorization to settle the case above and

14 beyond the amount previously offered. [Id. at ¶ 8.] . Defendants made sure that the individual

15 with final say on settlement was available to approve any agreed upon amount. [Id. at ¶ 9.]

16 Defendants made several phone calls to that person during the mediation to discuss settlement

17 and ongoing negotiations. [Id. at ¶ 10.]

18          Plaintiff began the negotiations with an offer close to seven figures1 – which
19 Defendants considered to be very, very high. [Id. at ¶ 11-12.]           As a result, Defendants
20 countered with an offer in the low five figures, a common tactic during negotiations. [Id. at ¶

21 13.] Defendants expected the parties to engage in several rounds of offers and eventually

22 provide each parties' best offer. [Id. at ¶ 14.] Perhaps the parties would not be able to bridge

23 the gap, but at least Defendants would provide Plaintiff with their best offer – which again,

24 was above and beyond previous settlement offers. [Id. at ¶ 15.] Defendants expected a counter

25 offer from Plaintiff to continue negotiations. [Id. at ¶ 16.] Instead, Plaintiff left the mediation

26

27   1
    Defendants will not disclose Plaintiff's offer out of abundance of caution, and to ensure that
28
   Plaintiff does not accuse Defendants of disclosing specific Rule 408 settlement
   communications.
                                                    2
       Case 2:17-cv-03038-SMB Document 117 Filed 08/29/19 Page 3 of 9



 1 after their first offer, with several hours left in the mediation and without ever hearing

 2 Defendants' best offer. [Id. at ¶ 17.] Defendants acted in good faith during mediation and

 3 arrived at mediation in compliance with Plaintiff's pre-mediation requests. [Id. at ¶¶ 8-9.] In

 4 fact, during a meet and confer regarding attorneys' fees, Mr. Wilde told attorney Bob Mills

 5 that Defendants had been willing to offer more money during mediation, and were surprised

 6 when the mediation ended so abruptly. [Id. at ¶ 18.]

 7         But again, this is a red herring. Defendants engaged in good faith settlement talks with
 8 Plaintiff on several occasions. Plaintiff could have settled the case, or at the very least

 9 withdraw the contract claims. Instead moved forward with litigation.

10         III.   Defendants' Application for Attorneys' Fees is not premature.
11         Plaintiff's claim attorneys' fees are premature is based on two arguments: (1) that there
12 has been no entry of judgment in this case, and (2) Defendants are not the successful party.

13 However, the case law cited by Plaintiff to support these arguments are distinguishable from

14 the facts in this case.

15                A.         There is no just reason for delay of an entry of judgment.
16         Plaintiff first cites Oskowis v. Sedona Oak-Creek Unified Sch. Dist. #9. In Oskowis, the
17 court specifically stated that an entry of judgment is appropriate when "there is no just reason

18 for delay." Oskowis v. Sedona Oak-Creek Unified Sch. Dist. #9, 2019 U.S. Dist. LEXIS
19 71534, at *2 (D. Ariz. Feb. 19, 2019). Here, there is no just reason to delay an award of

20 attorneys' fees under A.R.S. § 12-341.01(A). A.R.S. § 12-341.01(A) allows an award of

21 attorneys' fees for claims "arising out of a contract." This Court dismissed all Plaintiff's

22 contract claims on summary judgment. Therefore, Plaintiff cannot, as a matter of law, be

23 awarded attorneys' fees even if they prevail on their negligence claims. See Ramsey Air Med,

24 L.L.C. v. Cutter Aviation, Inc., 198 Ariz. 10, 13, 6 P.3d 315, 318 (App. 2000) ("because

25 Ramsey did not prevail on its contract claim, the 'interwoven' nature of the tort claim cannot

26 support an award of fees.") Hence, there is no reason to delay a resolution of this particular

27

28

                                                    3
         Case 2:17-cv-03038-SMB Document 117 Filed 08/29/19 Page 4 of 9



 1 issue, which will decrease and simplify the number of outstanding issues moving forward.2

 2          Plaintiff next cites Safety Dynamics Inc. v. Gen. Star Indem. Co.. In Safety Dynamics,
 3 the court ruled that a motion for attorneys' fees cannot be made until the "entry of a

 4 judgment." See Safety Dynamics Inc. v. Gen. Star Indem. Co.. 2015 U.S. Dist. LEXIS

 5 177746, at 26 (D. Ariz. June 18, 2015) Plaintiff maintains that the motion cannot be made

 6 until resolution of all claims. But Rule Local Rule 54.2 does not require a "final" judgment.

 7 Here, we have asked the Court to grant an "entry of judgment," which would also allow a

 8 motion for attorneys' fees.

 9                 B.     Defendants are the successful party on claims "arising out of a
                          contract," and Plaintiff, as a matter of law, cannot be the successful
10                        party "arising out of a contract."
11          Plaintiff cites to a number of cases to support its claim that the Court must wait until
12 the end of trial to determine who is the "successful party" when there are "multiple-claims."

13 However, none of the cases present the unique situation in which all contract claims were

14 dismissed and only tort claims remained.

15          For example, in Schwartz, the plaintiff brought claims for breach of contract and bad
16 faith insurance – both of which are contract claims.3 The plaintiff won the breach of contract

17 claim but lost on the bad faith claim. See Schwartz v. Farmers Ins. Co., 166 Ariz. 33, 35, 800

18 P.2d 20, 22 (App. 1990). Therefore, each party was technically entitled to attorneys' fees and
19 the court had to apply the "totality of the litigation test." Id. at 38, 800 P.2d at 25.

20          Similarly, in Desert Mountain, the plaintiff brought claims for breach of contract and
21 breach of the implied duty of good faith and fair dealing. The court granted the insurer's

22 motion for summary judgment on the bad faith claim, but the jury returned a verdict for Desert

23
     2
24   In addition, there is good reason to award Defendants their attorneys' fees. Settlement
   discussions between the parties have stalled because the parties' offers differ by a significant
25 amount. If the Court awards the $69,273.50 in fees and the $456,000 set off (which is now
   ripe because of Plaintiff's Motion in Limine regarding set off), it is possible the parties will be
26 able to avoid a trial and using up judicial resources.

27   3
     "Arizona courts have determined that attorneys' fees are awardable under [A.R.S. § 12-
28
   341.01(A)] to the successful party in bad faith actions. See Sparks v. Republic National Life
   Ins. Co., 132 Ariz. 529, 647 P.2d 1127 (1982).
                                                    4
          Case 2:17-cv-03038-SMB Document 117 Filed 08/29/19 Page 5 of 9



 1 Mountain on the breach of contract claim. See Desert Mt. Props. Ltd. P'ship v. Liberty Mutual

 2 Fire Ins. Co., 225 Ariz. 194, 198, 236 P.3d 421, 425 (App. 2010). So, once again, both parties

 3 prevailed on claims "arising out of contract," and the court was forced to apply the "totality of

 4 the litigation test."

 5            Here, Plaintiff can only prevail on its tort claims. As a matter of law, Plaintiff cannot be
 6 the "successful party" in a claim "arising out of a contract" by prevailing on a tort claim. See

 7 Ramsey, 198 Ariz. at 13, 6 P.3d at 318. As a matter of law, Defendants are the only successful

 8 party on claims "arising out of contract."

 9            IV.    Rule 408 protects communications from being admitted at trial, but does
                     not prevent parties to discuss settlement in a motion for attorneys' fees.
10
              Rule 408 serves to insulate the fact-finder from settlement communications in order to
11
     prevent the parties from unfairly influencing the fact-finder. Rule 408 is a rule of evidence and
12
     pertains to "admissibility" at trial. See Fed. R. Evid. 403(a). Parties are not prevented from
13
     referring to settlement negotiations in a motion for attorneys' fees. In fact, one of the factors
14
     courts look to when determining attorneys' fees is "whether the litigation could have been
15
     avoided or settled . . . ." Warner, 143 Ariz. at 570, 694 P.2d at 1184 (emphasis added). If
16
     courts consider whether litigation could have been settled, it stands to reason that the parties
17
     are allowed to tell the court about settlement negotiations.
18
              In Suenos, LLC v. Goldman – the very case on which Plaintiff relies – the court
19
     "directed the parties to exchange settlement conference memorandums prior to the settlement
20
     conference, and that the originals of the memorandums be provided to this Court." Suenos,
21
     LLC v. Goldman, 2014 U.S. Dist. LEXIS 14124 at *3 (D. Ariz. Jan 9, 2014) (emphasis added).
22
     The court also "required that the settlement conference memorandums include each party's
23
     position on settlement, 'including the amount that the Plaintiff is currently willing to accept
24
     and Defendant(s) is/are willing to offer and the history of past settlement discussions, offers
25
     and demands." Id. Obviously then, the parties are allowed to provide courts with details about
26
     settlement discussions.4
27

28   4
         In their Motion for Attorneys' Fees, Defendants provide generic information about settlement
                                                       5
       Case 2:17-cv-03038-SMB Document 117 Filed 08/29/19 Page 6 of 9



 1          V.     Plaintiff's contract claims were meritless.
 2          Plaintiff's Response claims that Plaintiff "believed its claims had merit and support
 3 from legal authority." See Response at p. 9. However, even a cursory glance at relevant legal

 4 authority would have informed Plaintiff that its contract claims were meritless. The seminal

 5 cases regarding contract claims in the context of professional liability are (1) Lewin v. Miller

 6 Wagner & Co. and (2) Barmat v. John and Jane Doe Partners. These cases were decided in

 7 1986 and 1987, respectively – each over 30 years old. See Lewin v. Miller Wagner & Co., 151

 8 Ariz. 29, 725 P.2d 736 (App. 1986); Barmat v. John and Jane Doe Partners A-D, Ariz. 519,

 9 524, 747 P.2d 1218, 1223 (1987). The seminal cases regarding the reasonable expectations

10 doctrine are (1) Darner Motor Sales, Inc. v. Universal Underwriters Ins. Co. and (2)

11 Gordinier v. Aetna Cas. & Sur. Co. Both of these cases were also decided over 30 years ago.

12 See Darner Motor Sales, Inc. v. Universal Underwriters Ins. Co., 140 Ariz. 383, 390, 682 P.2d

13 388, 395 (1984); Gordinier v. Aetna Cas. & Sur. Co., 154 Ariz. 266, 272-73, 742 P.2d 277,

14 283-84 (1987).

15          Instead of consulting legal authority that has been around for 3 decades, Plaintiff
16 disguised its tort claims as contract claims in order to force Defendants to defend this lawsuit

17 under the threat of attorneys' fees. Now that Plaintiff's contract claims have been proved

18 meritless, it cannot hide behind the excuse that it believed its claims were supported by legal
19 authority, when a short and simple search of legal authority would have shown otherwise.

20          VI.    Awarding fees in this case would not discourage litigants from bringing
                   meritorious claims. Rather, it would encourage litigants to perform pre-suit
21                 research in order to bring proper claims under the law.
22          According to Warner, when determining whether to award attorneys' fees, courts
23 consider "whether such a claim or defense had previously been adjudicated in this

24 jurisdiction." Warner, 143 Ariz. at 570, 694 P.2d at 1184. As explained above, contract claims

25

26 discussions – i.e., that the parties engaged in pre-litigation mediation, engaged in mediation
     during litigation, and made several offers of settlement. Defendants did give not any specifics,
27 including what communications were made, any facts about the case, or any dollar amounts.

28
     Ironically, Plaintiff is the one who provides the Court with specific communications about the
     settlement talks, including specific dollar figures. See Response at pp. 3-4.
                                                    6
         Case 2:17-cv-03038-SMB Document 117 Filed 08/29/19 Page 7 of 9



 1 in the context of professional liability and reasonable expectation doctrine claims have been

 2 well settled for 30 years. Awarding fees in this case would not discourage litigants from

 3 bringing meritorious claims.5 On the contrary, it would encourage litigants to determine which

 4 claims are proper and legally-supported before filing suit and forcing the defense of meritless

 5 claims.

 6          VII.   It is well-established law that the successful party on a contract claim can
                   recover attorneys' fees for both contract claims and "interwoven" tort
 7                 claims.
 8          "It is well-established that a successful party on a contract claim may recover not only
 9 attorneys' fees expended on the contract claim, but also fees expended in litigating an

10 'interwoven' tort claim." Modular Mining Sys., Inc. v. Jigsaw Techs., Inc., 221 Ariz. 515, 522,

11 212 P.3d 853, 860 (App. 2009); see also Campbell v. Westdahl, 148 Ariz. 432, 441, 715 P.2d

12 288, 297 (App. 1985) ("Attorneys' fees may be awarded under § 12-341.01(A) for tort claims

13 that are intertwined with contract claims."); Schweiger v. China Doll Rest, Inc., 138 Ariz. 183,

14 189, 673 P.2d 927, 933 (App. 1983) (in cases where "one claim for relief may involve related

15 legal theories," "[m]uch of counsel's time [may] be devoted generally to the litigation as a

16 whole, making it difficult to divide the hours expended on a claim-by-claim basis"). "Claims

17 are sufficiently interwoven when they require the same factual development and research to

18 resolve the litigation." Cheval Farm, LLC v. Chalon, 2013 U.S. Dist. LEXIS 191163 *5 (D.
19 Ariz. Aug. 21, 2013). Claims are sufficiently interwoven when they are "based on the same set

20 of facts" involving "common allegation[s]." Jigsaw, 221 Ariz. at 522, 212 P.3d at 860

21 (emphasis added).

22          In this case, Plaintiff's tort claims are based on the following allegations: that
23 Defendants (1) failed to advise only $20,000 of BI coverage was procured, (2) failed to advise

24 that the BI coverage procured was inadequate, (3) failed to explain the terms of the BI policy,

25 (4) failed to explain the meaning of the 90% coinsurance clause, (5) failed to provide a copy

26 of the policy, (6) failed to obtain the requested amount of BI insurance, (7) failed to obtain BI

27
     5
28
      This assumes the contract claims were meritorious in the first place. They weren't, as 30
     years of Arizona case law have proven.
                                                   7
       Case 2:17-cv-03038-SMB Document 117 Filed 08/29/19 Page 8 of 9



 1 coverage consistent with the information provided and readily available, and (8) only obtained

 2 $20,000 in BI coverage with a 90% coinsurance clause. [Exhibit B, Complaint at ¶¶ 70-73.]

 3 Plaintiff's contract claims are based on the following allegations: that Defendants (1) procured

 4 BI coverage only in the amount of $20,000 with a 90% coinsurance clause, (2) failed to

 5 explain the terms of the BI coverage, (3) failed to procure the full amount of BI insurance

 6 agreed upon, and (4) failed to afford proper BI coverage. [Id. at ¶¶ 77-78, 83, 92.]

 7         Both the contract claims and the tort claims are based on identical allegations. It is
 8 indisputable that these claims are interwoven. The exact same factual development and

 9 research were required for Defendants to defend against both the contract claims and the tort

10 claims. Therefore, Defendants are entitled to fees for the contract claims and tort claims. As

11 stated in the Motion for Attorneys' Fees, that amount is $69,273.50.

12         VIII. Conclusion
13         For the reasons set forth herein, Defendants ask the Court to award Defendants
14 $69,273.50 in attorneys' fees against Plaintiff. If the Court believes that the Motion is

15 premature, Defendants reserve the right to re-file the Motion at the end of trial.

16

17 DATED: August 29, 2019                   MANNING & KASS
                                            ELLROD, RAMIREZ, TRESTER LLP
18
19                                          By:         s/ Nishan J. Wilde
                                                  Robert B. Zelms
20                                                Debora L. Verdier
21                                                Nishan J. Wilde
                                                  Attorneys for Defendants Western Truck
22                                                Insurance Services, Robert Dion and Jane Doe
                                                  Dion
23

24

25

26

27

28

                                                   8
       Case 2:17-cv-03038-SMB Document 117 Filed 08/29/19 Page 9 of 9



 1

 2                                   CERTIFICATE OF SERVICE
 3         I hereby certify that on this 29th day of August 2019, I electronically filed the
 4 foregoing, using the CM/ECF system, which served the following CM/ECF participants:

 5

 6
   Robert T. Mills
 7 Sean A. Woods
   Jordan Wolff
 8 MILLS + WOODS        LAW, PLLC
   5055 N. 12th Street, Suite 101
 9 Phoenix, AZ 85014
   Attorneys for Plaintiff
10
     By s/ Diana Drake
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   9
